DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed January 3, 2021. Claims 1, 3-9, 11-13 & 15-23 are pending. Claims 2, 10 & 14 have been canceled. Claims 1, 9 & 13 have been amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-13 & 15-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical concepts and mental processes without significantly more. 
Claim(s) 1 recite(s), at least in part the following step(s): “determine the parameters during the tinnitus measurement session using a probabilistic model of the patient's behavior established using prior information for minimizing an expected entropy of a posterior distribution of a tinnitus- characterizing parameter or vector of tinnitus-characterizing parameters according to a Bayesian-inference method, the prior information including data related to the patient's condition collected prior to the tinnitus measurement session and portions of responses by the patient to the multiple trials that have been received for one or more trials of the multiple trials having already occurred during the tinnitus measurement session, the responses by the patient identifying a .” 
These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind or mathematical concepts) but for the recitation of generic computer components (i.e. processing circuit). In other words, absent the recitation of a processing circuit, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind) or from being a mathematical concept. For example, absent the limitation(s) “a processing circuit” in the step(s), the determining in the step(s) involves the user manually, mentally, mathematically and/or visually selecting or determining. In view of the foregoing, claim(s) 1 recite(s) an abstract idea.
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “a sound generation device including a processing circuit configured to: produce an output sound signal using parameters, the output sound signal representing a test sound including a sequence of sound components to be presented in pairs of sound components to the patient, each pair of the pairs of sound components used in a trial of multiple trials during a paired-comparison psychometric procedure of a tinnitus measurement session, the parameters defining sound components of each pair of the pairs of sound components;” “a user interface configured to receive the responses by the patient to the multiple trials,” “an input/output device configured to receive the prior information,” “a sound delivery device configured to produce the test sound based on the output sound signal and to deliver the produced test sound to the patient,” “wherein the ” The additional element(s) is/are recited with a high level of generality (i.e. as a generic computer component performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 1, 3-8 & 21 do(es) not amount to significantly more than the abstract idea itself.
Claim(s) 9 & 11-12 recite(s), at least in part the following step(s): “parameter optimization module configured to select parameters for a test sound from the received test-sound parameters, the test sound including a sequence of sound SUPPLEMENTAL AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4Application Number: 14/858,991Dkt: 899.615US1Filing Date: September 18, 2015components to be presented in pairs of sound components to the patient, each pair of the pairs of sound components used in a trial of multiple trials during a paired-comparison psychometric procedure of a tinnitus measurement session, the parameter optimization module configured to select during the tinnitus measurement session parameters defining each pair of the pairs of sound components using a probabilistic model of the patient's behavior established using the received prior information for minimizing an expected entropy of a posterior distribution of a tinnitus-characterizing parameter or vector of tinnitus-characterizing parameters according to a Bayesian-inference method, the received prior information including data collected from the patient prior to the tinnitus measurement session and portions of responses by the patient to the multiple trials that have been received for one or more trials of the multiple trials having already occurred during the tinnitus measurement session, the responses by the patient identifying a sound component from each pair of the pairs of sound components that more closely resembles the tinnitus in each trial of the multiple trials.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (a mental task in the human mind or mathematical concepts) but for the recitation of generic computer components. In other words, absent the recitation of a processing circuit including…a parameter optimization module, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind) or from being a mathematical concept. For example, absent the limitation(s) “a processing circuit including…a parameter optimization module” in the step(s), the “select[ing]” in the step(s) involves the user manually, mentally and/or visually or mathematically “select[ing].” In view of the foregoing, claim(s) 9 recite(s) an abstract idea.
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “a processing circuit including: a prior information input configured to receive prior information,” “a test parameter input configured to receive test-sound parameters;” “a test sound synthesizer configured to produce an output sound signal representing the test sound based on the selected parameters for the test sound;” “a sound delivery device configured to produce the test sound based on the output sound signal and to deliver the produced test sound to the patient;” and “a user interface configured to receive the responses by the patient to the multiple trials. The additional element(s) is/are recited with a high level of generality (i.e. as a generic computer component performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 9 & 11-12 do(es) not amount to significantly more than the abstract idea itself.
Claim(s) 13, 15-20 & 22-23 recite(s), at least in part the following step(s): “determining the parameters during the tinnitus measurement session using a probabilistic model of the patient's behavior established using prior information for minimizing an expected entropy of a posterior distribution of a tinnitus- characterizing parameter or vector of tinnitus-characterizing parameters according to a Bayesian- inference method, the prior information including data related to the patient's condition collected prior to the tinnitus measurement session and portions of responses by the patient to the multiple trials that have been received for one or more trials of the multiple trials having already occurred during the tinnitus measurement session, the responses by the patient identifying a sound component from each pair of the pairs of sound components that more closely resembles the tinnitus in each trial of the multiple trials.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind or mathematical concepts) but for the recitation of generic computer components. In other words, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind) or from being a mathematical concept. For example, the “selecting” and/or “determining” in the step(s) involves the user manually, mentally, visually and/or mathematically “selecting,” and/or “determining” In view of the foregoing, claim(s) 13 recite(s) an abstract idea.
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “producing an output sound signal using a processing circuit, the output sound signal representing a test sound using parameters using a processing circuit, the test sound including a sequence of sound components presented in pairs of sound components to the patient, each pair of the pairs of sound components used in a trial of multiple trials during a paired-comparison psychometric procedure of a tinnitus measurement session, the parameters defining each pair of the pairs of sound components,” “producing the test sound using the output sound signal using an acoustic transducer,” “delivering the test sound to the patient during the tinnitus measurement session; receiving the responses by the patients to the multiple trials using a user interface,” “characterizing the tinnitus by receiving from the patient an identification of the sound component most closely resembling the tinnitus from the delivered test sound,” “wherein selecting the parameters for the test sound comprises selecting the parameters for each pair of sound components in a sequence of pairs of sound components for measurement of tinnitus,” “wherein selecting the parameters for the test sound comprises selecting the parameters for the test sound for minimizing a number of steps requires for a predetermined level of estimation accuracy in the measurement of tinnitus,” “wherein selecting the parameters for the test sound comprises selecting the parameters for the test sound for maximizing estimation accuracy for a predetermined number of steps in the measurement of tinnitus,” “wherein the test-sound parameters comprise a frequency of the test sound,” “further comprising using hearing aids to produce the test sound using the output sound signal and deliver the test sound to the patient,” and “further comprising  receiving
the data related to the patient’s condition collected from other patients.” The additional element(s) is/are recited with a high level of generality such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 13, 15-20 & 22-23 do(es) not amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7, 9-10, 12-17, 19 & 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Vries et al. (US 2010/0008526).
In regards to claim 1, De Vries et al. disclose a system for testing a patient having tinnitus, comprising:
a sound generation device including a processing circuit (6, 7) configured to:
produce an output sound signal using parameters, the output sound signal representing a test sound including a sequence of sound components to be presented in pairs of sound components to the patient during a paired-comparison psychometric procedure of a tinnitus measurement session, the parameters defining sound components of each pair of the pairs of sound components (see at least par 0195) that allows the patient to identify a sound component from each of the pairs of sound components that more closely resembles the tinnitus in each trial of multiple trials during a tinnitus measurement session (i.e. to improve the utility model of the user/patient) (see at least par 0079-0088 & 0189-0190); and
determine the parameters during the tinnitus measurement session using a probabilistic model (i.e. Bayesian incremental preference elicitation, see at least abstract) of the patient’s behavior established using prior information including data related to the patient’s condition (i.e., auditory profile, user audiogram, lifestyle parameters, hearing deficit, etc., see at least par 0045 & 0079-0080) collected prior to the tinnitus measurement session and data resulting from trials of the multiple trial that have already occurred in the tinnitus measurement session for minimizing an expected entropy of a posterior distribution of a tinnitus-characterizing parameter or vector of tinnitus-characterizing parameters according to a Bayesian-inference method, the prior information including data related to the patient's condition collected prior to the tinnitus measurement session and portions of responses by the patient to the multiple trials that have been received for one or more trials of the multiple trials having already occurred during the tinnitus measurement session, the responses by the patient identifying a sound component from each pair of the pairs of sound components that more closely resembles the tinnitus in each trial of the multiple trials; (see at least par 0012-0013); 
a user interface configured to receive the responses by the patient to the multiple trials (see at least par 0087-0088, 0160 & 0192);
an input/output device configured to receive the prior information (see fig. 2); and 
a sound delivery device 13 configured to produce the test sound based on the output sound signal and delivers the produced test sound to the patient (see at least abstract; fig. 1; par 0007-0022 & 0088-0142).
In regards to claim 7, De Vries et al. disclose a system wherein the sound delivery device 13 comprises hearing aids 1 (see at least abstract).
In regards to claim 9, De Vries et al. disclose a system for measurement of tinnitus for a patient, comprising: 
a processing circuit (6, 7) including:
a prior information input configured to receive prior information (see at least fig. 2);
a test parameter input configured to receive test-sound parameters; 
a parameter optimization module (algorithm) configured to select parameters for a test sound from the received test-sound parameters, the test sound including a sequence of sound components capable of being presented in pairs of sound components to the patient, each pair of the pairs of sound components used in a trial of multiple trials during a paired-comparison psychometric procedure of a tinnitus measurement session during a paired-comparison psychometric procedure (see at least par 0195) that allows the patient to identify a sound component from each of the pairs of sound components that more closely resembles the tinnitus in each trial of multiple trials during a tinnitus measurement session (i.e. to improve the utility model of the user/patient) (see at least par 0079-0088 & 0189-0190); the parameter optimization module configured to select during the tinnitus measurement session parameters defining each pair of the pairs of sound components using a probabilistic model (i.e. Bayesian incremental preference elicitation, see at least abstract) of the patient’s behavior established using the received prior information for an approximately optimally efficient tinnitus measurement (see at least figs. 2-4) for minimizing an expected entropy of a posterior distribution of a tinnitus-characterizing parameter or vector of tinnitus-characterizing parameters according to a Bayesian-inference method (see at least par 0012-0013), the received prior information including data collected from the patient prior to the tinnitus measurement session and data resulting from trials of the multiple trial that have already occurred in the tinnitus measurement session and portions of responses by the patient to the multiple trials that have been received for one or more trials of the multiple trials having already occurred during the tinnitus measurement session (i.e., auditory profile, user audiogram, lifestyle parameters, hearing deficit, etc., see at least par 0045 & 0079-0080), the responses by the patient identifying a sound component from each pair of the pairs of sound components that more closely resembles the tinnitus in each trial of the multiple trials; and
a test sound synthesizer 12 configured to produce an output sound signal representing the test sound based on the selected parameters for the test sound (see at least par 0139);
a sound delivery device 13 configured to produce the test sound based on the output sound signal and to deliver the produced test sound to the patient (see at least abstract; fig. 1; par 0007-0022 & 0088-0142); and,
a user interface configured to receive the responses by the patient to the multiple trials (see at least par 0087-0088, 0160 & 0192).
In regards to claim 12, De Vries et al. disclose a system further comprising hearing aids 1 configured to produce the test sound using the output sound signal and deliver the test sound to the patient (see at least abstract and fig. 1).
In regards to claim 13, De Vries et al. disclose a method for testing a patient having tinnitus, comprising:
producing an output sound signal using a processing circuit, the output sound signal representing a test sound using parameters using a processing circuit, the test sound including a sequence of sound components presented in pairs of sound components to the patient, each pair of the pairs of sound components used in a trial of multiple trials in a paired-comparison psychometric procedure (see at least par 0195) that allows the patient to identify a sound component from each of the pairs of sound components that more closely resembles the tinnitus in each trial of multiple trials during a tinnitus measurement session (see at least par 0054, 0060 & 0195); and
determining the parameters during the tinnitus measurement session for the test sound by determining parameters defining each pair of the pairs of sound components using a probabilistic model (i.e. Bayesian incremental preference elicitation, see at least abstract) of the patient’s behavior 
established using prior information including data related to the patient’s condition (i.e., auditory profile, user audiogram, lifestyle parameters, hearing deficit, etc., see at least par 0045 & 0079-0080) collected prior to the tinnitus measurement session and data resulting from trials of the multiple trial that have already occurred in the tinnitus measurement session (i.e. to improve the utility model of the user/patient) (see at least par 0079-0088 & 0189-0190) for minimizing an expected entropy of a posterior distribution of a tinnitus-characterizing parameter or vector of tinnitus-characterizing parameters according to a Bayesian-inference method, the prior information including data related to the patient's condition collected prior to the tinnitus measurement session and portions of responses by the patient to the multiple trials that have been received for one or more trials of the multiple trials having already occurred during the tinnitus measurement session, the responses by the patient identifying a sound component from each pair of the pairs of sound components that more closely resembles the tinnitus in each trial of the multiple trials (see at least par 0012-0013); and
producing the test sound using the output sound signal using an acoustic transducer 13 (see at least abstract; fig. 1; par 0007-0022 & 0088-0142);
delivering the test sound to the patient during the tinnitus measurement session (see at least par 0007 & 0043); 
receiving the responses by the patients to the multiple trials using a user interface (see at least fig. 2 and par 0118 & 0160); and,
characterizing the tinnitus by receiving from the patient an identification of the sound component most closely resembling the tinnitus from the delivered test sound (see at least par 0188-0192).
In regards to claim 15, De Vries et al. disclose a method comprising comprising receiving the data related to the patient’s condition from the patient (see at least fig. 2).
In regards to claim 16, De Vries et al. disclose a method wherein selecting the parameters for the test sound comprises selecting the parameters for the test sound for minimizing a number of steps (i.e. minimum number of observations or listening events) required for a predetermined level of estimation accuracy in the measurement of tinnitus (see at least par 0060 & 0085).
In regards to claim 17, De Vries et al. disclose a method wherein selecting the parameters for the test sound comprises selecting the parameters for the test sound for maximizing estimation accuracy for a predetermined number of steps in the measurement of tinnitus (see at least par 0074-0085).
In regards to claim 19, De Vries et al. disclose a method further comprising using hearing aids 1 to produce the test sound using the output sound signal and deliver the test sound to the patient (see at least abstract and fig. 1).
In regards to claim 23, De Vries et al. disclose a method further comprising 
receiving the data related to the patient’s condition collected from other patients (see at least par 0073).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-6, 8, 11, 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vries et al. (US 2010/0008526) in view of Suzman et al. (US 2013/0163797).
In regards to claim 3, De Vries et al. disclose a system, as described above, that fails to explicitly teach a system wherein the processing circuit is configured to select a frequency of the parameters for the test sound. However, Suzman et al. teach that it is known to provide a system wherein the processing circuit is configured to select a frequency of the parameters for the test sound (see at least abstract; figs. 1-7; par 0004-0007, 0020, 0022-0028, 0030-0032, 0034, 0037-0040 & 0059-0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of De Vries et al. wherein the processing circuit is configured to select a frequency of the parameters for the test sound as taught by Suzman et al. since Suzman et al. teach that a tinnitus can be characterized by one or more of its central frequency, bandwidth, volume and tone to noise ratio.
In regards to claim 4, De Vries et al. disclose a system wherein the sound generation device further comprises a storage device (8-11, 14) storing prior the data related to the patient’s condition (see at least fig. 2; par 0041, 0045 & 0052-0054).
In regards to claim 5, De Vries et al. disclose a system wherein the sound generation device further comprises an input/output device configured to receive the data related to the patient’s condition (see at least fig. 2).
In regards to claim 6, De Vries et al. disclose a system, as described above, that fails to explicitly teach a system wherein the sound delivery device is communicatively coupled to the sound generation device via a wireless link. However, Suzman et al. teach that it is known to provide a system wherein the sound delivery device is communicatively coupled to the sound generation device via a wireless link (see at least par 0021, 0038, 0040, 0045-0047, 0052 & 0059-0060). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of De Vries et al. wherein the sound delivery device is communicatively coupled to the sound generation device via a wireless link as taught by Suzman et al. in order to remotely program the hearing device.
In regards to claim 8, De Vries et al. discloses a system, as described above, that fails to explicitly teach a system wherein the sound delivery device comprises a headphone. However, Suzman et al. teach that it is known to provide a system wherein the sound delivery device comprises a headphone (see at least par 0021, 0038, 0040, 0045-0047, 0052 & 0059-0060). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of De Vries et al. wherein the sound delivery device comprises a headphone as taught by Suzman et al. since such a modification would amount to a simple substitution of one known element (i.e. as taught by De Vries et al.) for another (i.e. as taught by Suzman et al.) to obtain predictable results such as headphones are another known type of hearing device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, De Vries et al. a system, as described above, that fails to explicitly teach a system wherein the processing circuit is configured to select a frequency of the parameters for the test sound. However, Suzman et al. teach that it is known to provide a system wherein the processing circuit is configured to select a frequency of the parameters for the test sound (see at least abstract; figs. 1-7; par 0004-0007, 0020, 0022-0028, 0030-0032, 0034, 0037-0040 & 0059-0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of De Vries et al. wherein the processing circuit is configured to select a frequency of the parameters for the test sound as taught by Suzman et al. since Suzman et al. teach that a tinnitus can be characterized by one or more of its central frequency, bandwidth, volume and tone to noise ratio.
In regards to claim 18, De Vries et al. disclose a method, as described above, that fails to explicitly teach a method wherein the test-sound parameters comprise a frequency of the test sound. However, Suzman et al. teach that it is known to provide a method wherein the test-sound parameters comprise a frequency of the test sound (see at least abstract; figs. 1-7; par 0004-0007, 0020, 0022-0028, 0030-0032, 0034, 0037-0040 & 0059-0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of De Vries et al. wherein the test-sound parameters comprise a frequency of the test sound as taught by Suzman et al. since Suzman et al. teach that a tinnitus can be characterized by one or more of its central frequency, bandwidth, volume and tone to noise ratio.
In regards to claim 20, De Vries et al. disclose a method, as described above, that fails to explicitly teach a method further comprising using a headphone to produce the test sound using the output sound signal and deliver the test sound to the patient. However, Suzman et al. teach that it is known to provide a method further comprising using a headphone to produce the test sound using the output sound signal and deliver the test sound to the patient (see at least par 0021, 0038, 0040, 0045-0047, 0052 & 0059-0060). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of De Vries et al. further comprising using a headphone to produce the test sound using the output sound signal and deliver the test sound to the patient as taught by Suzman et al. since such a modification would amount to a simple substitution of one known element (i.e. as taught by De Vries et al.) for another (i.e. as taught by Suzman et al.) to obtain predictable results such as headphones are another known type of hearing device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vries et al. (US 2010/0008526) in view of Merzenick et al. (US 9,795,325).
De Vries et al. disclose a system, as described above, that fails to explicitly teach a system wherein the sound delivery device comprises ear buds.
However, Merzenick et al. teach that it is known to provide a system wherein the sound delivery device comprises ear buds (see at least col. 4, lines 6-8 & 58-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of De Vries et al. wherein the sound delivery device comprises ear buds as taught by Merzenick et al. since ear buds are only one of a few known types of auditory equipment capable of outputting a sound.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vries et al. (US 2010/0008526) in view of Seidman (US 2006/0036297).
De Vries et al. disclose a method, as described above, that fails to explicitly teach a method further comprising delivering the test sound to the patient in a soundproof room.
	However, Seidman teaches that it is known to provide a method comprising elivering the test sound to the patient in a soundproof room (see at least par 0019).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of De Vries et al. further comprising delivering the test sound to the patient in a soundproof room as taught by Seidman in order to reduce the amount of external noise as is known in the art.
Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered but they are not persuasive. Although the claims have been amended, Applicant presents the same arguments, which were addressed in the Office action dated May 24, 2021 as well as the Advisory action dated August 10, 2021 with respect to the prior art rejections.
With respect to the 101 rejection, Applicant contends that “for Prone [sic] Two of Step 2A, if each of claims 1, 9, and 13 as a whole (i.e., including the alleged abstract idea and the additional elements) integrates the abstract idea into a practical application, as demonstrated by the improvement to the technology for tinnitus test, whether the 
additional elements merely perform "well-understood, routine, conventional activity" is irrelevant.” The Office respectfully traverses. For example, the step requiring “integration into a practical application” of the 2019 PEGs requires that “an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception” and “uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application” rather than whether the abstract idea itself is novel as alleged by the Applicant. The 2019 PEG further explains that “limitations that are indicative of integration into a practical application” include: -[i]mprovements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); -[a]pplying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo; -[a]pplying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); -[e]ffecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c) ; -[a]pplying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.” The 2019 PEGs further state that “[l]imitations that are not indicative of integration into a practical application” include “-[a]dding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); -[a]dding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); -Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).” 
In light thereof, the Office notes that Applicant’s claim(s) lack(s) an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In view of the foregoing, the 101 and prior art rejections over at least De Vries are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791